 


109 HR 3325 IH: Methamphetamine and Identity Theft Study Act of 2005
U.S. House of Representatives
2005-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3325 
IN THE HOUSE OF REPRESENTATIVES 
 
July 18, 2005 
Mr. Reichert introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To conduct a study evaluating whether there are correlations between the commission of methamphetamine crimes and identity theft crimes. 
 
 
1.Short titleThis Act may be cited as the Methamphetamine and Identity Theft Study Act of 2005.
2.Study
(a)In generalThe Attorney General shall conduct a study evaluating whether there is a connection between the commission of crimes involving methamphetamine and the commission of identity theft crimes.
(b)ContentsThe study conducted under this section shall—
(1)include—
(A)a statistical analysis of whether there is a correlation between methamphetamine crimes and identity theft crimes; and
(B)if the Attorney General finds a high degree of statistical correlation under subparagraph (A), findings regarding the reason for this correlation;
(2)evaluate the advisability of imposing a sentencing enhancement—
(A)if a person commits both a methamphetamine crime and an identity theft crime; and
(B)if a person is part of a conspiracy to commit methamphetamine and identity theft crimes;
(3)evaluate the advisability of establishing a password-protected electronic clearinghouse within the Department of Justice for Federal, State, and local law enforcement agencies to—
(A)share information on crimes involving both methamphetamine and the commission of identity theft;
(B)create a better understanding of the correlation between these crimes; and
(C)share best practices; and
(4)evaluate whether individuals who use methamphetamine are more likely to commit certain kinds of identity theft crimes, such as through the use of mail, than others committing identity theft crimes.
3.Report
(a)In generalNot later than 18 months after the date of the enactment of this Act, the Attorney General shall submit a report to Congress describing the findings of the study conducted under section 2.
(b)ContentsThe report shall detail the findings of the study and recommend any enhancements to criminal penalties or other specific amendments to law, if any, that the Attorney General believes are necessary or advisable. 
 
